 



Exhibit 10.2
DUQUESNE LIGHT HOLDINGS, INC.
September 5, 2006                    
DQE Holdings LLC
Level 22, 125 West 55th Street
New York, NY 10019
Attn: Chris Leslie
DQE Merger Sub Inc.
Level 22, 125 West 55th Street
New York, NY 10019
Attn: Chris Leslie

         
     
  Re:   Amendment No. 1 to the Agreement and Plan of Merger

Dear Mr. Leslie:
     Reference is made to that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of July 5, 2006, by and among Duquesne Light Holdings,
Inc. (the “Company”), DQE Holdings LLC (f/k/a Castor Holdings LLC, the “Parent”)
and DQE Merger Sub Inc. (f/k/a Castor Merger Sub Inc., the “Merger Sub”).
Capitalized terms that are used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Merger Agreement.
     In the event that the PaPUC issues an order by which the Company is bound
approving the proposed confidential settlement of the 2006 PaPUC Rate Case (any
such order, a “Rate Case Order”), then, and only then, the Merger Agreement
shall be amended by amending and restating the second sentence of Section 8.2(g)
of the Merger Agreement in its entirety as follows:
The term “Adverse Merger Effects” means any terms, conditions, adjustments and
other provisions that (i) are included as part of any Company Required Statutory
Approval or Parent Required Statutory Approval pursuant to a Final Order (as
defined in Section 8.1(c)), and (ii) either (x) reduce or freeze the rates
charged to the Light Company’s customers below or at those rates in effect on
the date of this Agreement, delay the ability of the Light Company to begin
charging the rates contemplated to be charged to the Light Company’s customers
in the Final Order relating to the 2006 PaPUC Rate Case, or restrict the Light
Company’s ability to pay dividends beyond accumulated net income during periods
in which Light Company’s debt to total capitalization ratio does not exceed 60%,
or (y) individually or in the aggregate would be reasonably expected to result
in a reduction over a twelve month period and on a basis net of all positive
effects resulting from any terms, conditions, adjustments and other provisions
included as part of any Company Required Statutory Approval or Parent Required
Statutory Approval pursuant to a Final Order), in the EBITDA (earnings before
income taxes, depreciation and amortization) of the Company and the Company
Subsidiaries, taken as a whole, as compared to such EBITDA that would be

 



--------------------------------------------------------------------------------



 



reasonably expected to result if the Final Order relating to the 2006 PaPUC Rate
Case were applied without regard to the terms, conditions, adjustments or other
provisions included as part of any Company Required Statutory Approval or Parent
Required Statutory Approval pursuant to a Final Order;
provided, however, that if at any time following the issuance of a Rate Case
Order but prior to the Closing the Company is no longer bound by the Rate Case
Order, then the foregoing amendment shall be without any force or effect and the
term “Adverse Merger Effects” shall have the meaning originally ascribed thereto
in the Merger Agreement.
[SIGNATURES FOLLOW ON NEXT PAGE]

2



--------------------------------------------------------------------------------



 



     If the foregoing accurately reflects our agreement, please so indicate by
causing duly authorized officers of the Parent and the Merger Sub to sign in the
spaces provided below.

            Very truly yours,

DUQUESNE LIGHT HOLDINGS, INC.
      By:   /s/ Morgan K. O’Brien         Morgan K. O’Brien        President and
Chief Executive Officer     

AGREED AS OF THE DATE
FIRST ABOVE WRITTEN:
DQE HOLDINGS LLC
(formerly Castor Holdings LLC)

         
By:
  /s/ Chris Leslie        
 
       
 
  Chris Leslie    
 
  Authorized Person    
 
       
By:
  /s/ Mark Wong    
 
       
 
  Mark Wong    
 
  Authorized Person    

DQE MERGER SUB INC.
(formerly Castor Merger Sub Inc.)

         
By:
  /s/ Chris Leslie        
 
       
 
  Chris Leslie    
 
  Authorized Person    
 
       
By:
  /s/ Mark Wong    
 
       
 
  Mark Wong
Authorized Person    
 
       
cc:
  Joseph P. Frumkin, Esq.    
 
  Michael P. Rogan, Esq.    

3